














Exhibit 10.18

[exhibit1018mountknowledge001.jpg] [exhibit1018mountknowledge001.jpg]

George Kaufman

Director Investment Banking

Chardan Capital Markets, LLC

17 State Street

Suite 1600

New York, NY 10004

Tel:  646 465 9015

Fax:  646 465 9039




May 21, 2012




Mount Knowledge Holdings, Inc.
39555 Orchard Hill Place

Suite 600

Novi, MI 48375
Phone: 248-893-4538
Fax:  248-671-0580




Attn:

James D. Beatty

Chief Executive Officer







Re: Private Placement and M&A Advisory




Dear Mr. Beatty,




This letter (the “Letter”) will confirm our understanding that the company known
to us as Mount Knowledge Holdings, Inc. (the “Company”) has engaged (the
“Engagement”) Chardan Capital Markets, LLC (“Chardan” or “Placement Agent”) to
act as the Company’s investment banking and financial advisor in connection with
one or several Transactions (as defined below) and/or Financings (as defined
below) on the terms and conditions in this letter agreement (the “Agreement”).
 The specific terms and conditions of the Transactions and Financings shall be
determined by good faith negotiations between the Company and the other
prospective parties thereto.




For purposes of this Agreement, “Financing” shall mean any offering of the
Company’s debt and/or common stock, including securities convertible into or
exercisable for shares of the Company’s common stock, received or to be received
by the Company and in which Chardan serves as the Company’s placement agent
pursuant to a written placement agent agreement to be entered into between the
Company and Chardan prior to the commencement of such Financing.  The parties
hereto agree that the initial Financing, and is expected to provide gross
proceeds to the Company of between $1,300,000 and $3,000,000 and later
Financing, which is expected to occur within six months post the merger, and is
expected to provide gross proceeds to the Company of between $5,000,000 and
$8,000,000.  








1







For purposes of this agreement, the term “Transaction” or “Transactions” shall
include any investment in or purchase (whether in one or a series of
transactions) of the assets or the capital stock of an Introduced Target (as
defined below) through any proposed merger, consolidation, joint venture or
other business/strategic combination with or involving the Company and the
Introduced Target or any event which results in the acquisition by the Company
of control of or a material interest in an Introduced Target or of all or a
substantial amount of the assets thereof or any other form of transaction which
results in the effective acquisition of the principal business and operations of
an Introduced Target.




Section 1.

Scope of Engagement and Services.  In connection with this Engagement, Chardan
shall, as appropriate:




(a)

familiarize itself to the extent appropriate and feasible with the business,
operations, properties, financial condition and prospects of the Company in
order to, among other things, analyze the potential contributions of such
business, operations and facilities to the Company’s future operating results,
it being understood that Chardan shall be entitled, in the course of such
familiarization, to rely upon publicly available information and such other
information as may be supplied by the Company, without independent
investigation;

(b)

advise and assist the Company in negotiating the terms and conditions of the
Financing and any Transaction;

(c)

introduce the Company to potential investors through a meeting, correspondence
or conference call with appropriate officers of the Company (“Introduced
Parties”).  For purposes of this Agreement, “Introduced Parties” shall include
any third parties introduced to the Company by an Introduced Party;

(d)

introduce the Company to potential acquisition candidates through a meeting,
correspondence or conference call with appropriate officers of the Company
(“Introduced Targets”);

(e)

advise and assist management in preparing for presentations to investors,
lenders and/or other financial sources, including the development of the best
strategy for demonstrating the experience of management and the scope of such
experience; and

(f)

perform such other financial advisory services as Chardan and the Company may
from time to time agree upon.




Section 2.

Compensation.




(a)

Merger Fees.  In connection with advisory services related to the Merger with a
Transaction the Company shall pay to Chardan:




i.

 An “Introduction Fee” of 125,000 shares of the Company’s common stock upon
execution of this Agreement; and








2

 






ii.

An “M&A Fee” of four percent (4.0%) of the Aggregate Value (as defined below) of
the Transaction immediately paid by the Company to Chardan at the closing of the
Transaction; however, if such transaction occurs through multiple closings, then
pro rata portion of such fees shall be paid upon each closing




The “Aggregate Value” of the acquisition shall equal the value of all
consideration, whether cash, cash equivalents, stock, notes and other
securities, contractual arrangements or other property (including contingent
consideration), paid or to be paid to the Company and/or its security holders,
directly or indirectly, for or with respect to its assets, plus (i) the value of
any non-trade liabilities including indebtedness for money borrowed and
associated accrued interest, capital leases and preferred stock obligations of
the Company remaining on Company’s financial statements at the closing of the
acquisition or directly or indirectly assumed, retired or defeased in connection
with the acquisition, (ii) the aggregate amounts payable under any (a) stock
appreciation rights plan, (b) employee severance, noncompetition or retention
packages, (c) pension liabilities and guarantees, and/or (d) consulting,
licensing or supply arrangements, in each case (a) through (d) to the extent
entered into in contemplation of the acquisition and/or directly or indirectly
assumed, retired or defeased in connection with the acquisition, (iii) any
extraordinary tax or other liability that is created as a result of the
acquisition and directly or indirectly assumed by the M&A Counterparty, retired
or defeased in connection with the acquisition (e.g., a built-in gain created by
a tax election), (iv) the value of employee stock options, warrants and other
securities convertible or exercisable into common shares of the Company, assumed
by the M&A Counterparty (v) all professional fees payable by the Counterparty
and/or its security holders in a acquisition which are directly paid to the
Company on behalf of the Company and/or its security holders, and (vi) the
aggregate amount of any dividends or other distributions declared by the Company
after the date hereof, other than normal quarterly cash dividends.







(b)

Financing Fee.  In the event a Financing is consummated during the term of this
Agreement, the Company will pay to Chardan an aggregate fee (the “Financing
Fee”) as stated below.  All such Financing Fees shall be immediately paid by the
Company to Chardan at the closing of the Financing, however, if such Financing
occurs through multiple closings, then a pro rata portion of such fees shall be
paid upon each closing.




i.

The Company shall pay to Chardan a cash fee equal to eight percent (8.0%) of the
aggregate sales price of securities sold in the Financing to Introduced Parties.








3

 






ii.

The Company shall issue to Chardan or its designee five-year warrants (“Agent
Warrants”) to purchase that number of shares of the Company’s common stock equal
to an aggregate of eight percent (8.0%) of the number of shares of the Company’s
common stock underlying the securities sold to Introduced Parties in the
Financing.  The Agent Warrants shall be exercisable for a period of five years
from the date of issuance and shall be exercisable at the price per share at
which the Company’s common stock is sold to the investors or at which the
securities sold to the investors are convertible into common stock of the
Company in the Financing.  The Agent Warrants shall contain terms, including,
without limitation, provisions for cashless exercise, as are normal and
customary for warrants of this type.  The shares of common stock underlying the
Agent Warrants shall be registered in a registration statement registering the
Company’s common stock (or shares of the Company’s common stock underlying
warrants or other securities exercisable for or convertible into shares of the
Company’s common stock) issued to investors in the Financing.




(b)

Transaction Fee.  In connection with advisory services related to the
Transaction consummated during the term of this Agreement, the Company shall pay
to Chardan $25,000 upon the closing of such Transaction.




(c)

Ongoing Advisory Fee.  In connection with ongoing advisory services post-closing
of the Transaction consummated during the term of this Agreement, the Company
shall pay to Chardan a monthly fee equal to $4,000 payable on or before the
first day of each month post-closing of such Transaction.




(g)

If the Transaction or Financing is not consummated prior to the expiration or
termination of this Agreement, Chardan shall be entitled to the full Fees set
forth in Section 2 with respect to any securities of the Company sold to any
Introduced Party within twelve (12) months of the expiration or termination of
this Agreement.




Section 3.

Indemnification. The Company agrees to indemnify Chardan in accordance with the
provisions of Annex A hereto, which is incorporated by reference and made a part
hereof.




Section 4.

Expenses.    The Company shall reimburse Chardan for all of its actual and
agreed-upon out-of-pocket expenses, including but not limited to reasonable and
documented travel fees, incurred in connection with the Engagement, whether or
not the Financing or Transaction is completed, subject to prior approval from
the Company of any expense greater than $1000 and presentation of appropriate
documentation evidencing such out-of-pocket expenses.   Chardan shall, on a
monthly basis, provide a written report of such expenses incurred.  Fees and
expenses of legal counsel or other professional services retained by Chardan
shall be the responsibility of Chardan.  Chardan will not bear any of the
Company’s legal, accounting, printing or other expenses in connection with any
Financing or Transaction.  It also is understood that Chardan will not be
responsible for any fees or commissions payable to any finder or to any other
financial or other advisor utilized or retained by the Company (it being
understood by the parties that Chardan, and not the Company, shall be
responsible for the payment of any fees, if any, due and owing to any Selected
Dealers (as defined below) it engages).  








4

 






Section 5.

Chardan’s and the Company’s Relationships with Others. The Company acknowledges
that Chardan and its affiliates are in the business of providing investment
banking, financial advisory and consulting services to others and agrees that
the provision of such services shall not constitute a breach hereof of any duty
owed to the Company by virtue of this Agreement.  Nothing contained herein,
other than Chardan’s obligations relating to the Company’s Confidential Material
as provided in Section 7 hereof, shall be construed to limit or restrict Chardan
or its respective affiliates in conducting such businesses with respect to
others or in rendering such services to others.




Section 6.

Selected Dealers.  Chardan shall have the right to engage additional
broker-dealers (“Selected Dealers”), upon the Company’s prior written consent,
in connection with a  Financing which shall not be unreasonably withheld, who
are licensed members of FINRA and registered as broker dealers with the
Securities and Exchange Commission.  Such Selected Dealers may be engaged by
Chardan pursuant to selected dealer agreements and shall receive a portion of
the Financing Fee (but no additional fee from the Company) pursuant to such
agreements.  Chardan shall ensure that its actions and the actions of any
Selected Dealer comply with applicable securities laws and do not cause the
Company to be unable to rely upon any exemption from securities registration in
connection with the Financing or Transaction.




Section 7.

Confidential Information. In connection with the rendering of services
hereunder, Chardan has been or will be furnished with certain confidential
information of the Company including, but not limited to, financial statements
and information, cost and expense data, scientific data, intellectual property,
trade secrets, business strategies, marketing and customer data, and such other
information not generally available from public or published information
sources. Such information shall be deemed “Confidential Material”, shall be used
solely in connection with the provision of services contemplated hereby, and
shall not be disclosed by Chardan or any of its affiliates without the prior
written consent of the Company.  In the event Chardan or any of its affiliates
is required by applicable law or legal process to disclose any of the
Confidential Material, Chardan will deliver to the Company prompt notice of such
requirement (by fax or overnight courier promptly following Chardan’s knowledge
or determination of such requirement) prior to such disclosure so the Company
may seek an appropriate protective order and/or waive compliance of this
provision.  If following such written notice to the Company the event the
Company fails to obtain a protective order or the Company provides a written
waiver to Chardan waiving the provisions of this Section 7 with respect to the
disclosure of such Confidential Material, Chardan is nonetheless, in the written
opinion of its counsel, compelled to disclose any such Confidential Material,
Chardan may do so.




Section 8.

Limitation Upon the Use of Advice and Services.




(a)

No person or entity, other than the Company (including its directors, officers
and employees), shall be entitled to make use of, or rely upon any advice of
Chardan to be given hereunder, and the Company shall not transmit such advice
to, or encourage or facilitate the use or reliance upon such advice by others
without the prior written consent of Chardan.




(b)

The Company hereby acknowledges that Chardan, for services rendered as
contemplated by this Agreement, does not make any commitment whatsoever to make
a market in any of the Company’s securities on any stock exchange or in any
electronic marketplace.  Any decision by Chardan to make a market in any of the
Company’s securities shall be based solely on the independent judgment of
Chardan’s management, employees, and agents.





5

 







(c)

Use of Chardan’s name in annual reports or any other report of the Company or
releases by the Company requires the prior written approval of Chardan unless
the Company is required by law to include Chardan’s name in such annual reports,
other report or release of the Company, in which event the Company shall furnish
to Chardan copies of such annual reports or other reports or releases using
Chardan’s names in advance of publication by the Company.




Section 9.

Public Announcements.  The Company agrees that Chardan may place announcements
or advertisements or otherwise publicize Chardan’s role hereunder subject to an
advanced approval in writing, by the Company, of such publication and to any
applicable law, including the US and the Israeli securities regulations.  The
Company further agrees to include reference to Chardan and Chardan’s role in the
Financing or Transaction in the press releases regarding the Financing or
Transaction (the “Press Releases”).  Chardan shall have the right to review and
approve the Press Releases prior to publication, Chardan’s approval not
unreasonably withheld.




Section 10.

No Finders or Other Brokers.  The Company represents that this Agreement does
not conflict with any other finder or broker agreement entered into by Company,
and that if another person or entity is entitled to payment by Company of a
finder’s fee or any type of brokerage commission in connection with any
transactions contemplated by this Agreement as a result of any agreement or
understanding with the Company, this will not reduce Company’s obligations to
Chardan hereunder.




Section 11.

Registration Rights; Legal Opinion.  The Company shall provide registration
rights to the investors on customary terms for transactions of this nature to be
negotiated.  In addition, the Company agrees that Chardan may rely upon, and are
a third party beneficiary of, the representations and warranties, legal opinion
and applicable covenants, set forth in any agreements with investors in the
Financing.




Section 12.

Representations and Warranties.




(a)

The Company represents, warrants and covenants as follows:




i.

All information and any disclosure materials made available to Chardan for
distribution to investors will be complete and correct in all material respects
and will not contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in light of the circumstances under which such statements are made.  To the
extent any projections are furnished, such projections will have been prepared
in good faith and will be based upon assumptions, which, in light of the
circumstances under which they are made, are reasonable.




ii.

The execution, delivery and performance of this Agreement by the Company and the
consummation of the transactions contemplated in this Agreement have been duly
authorized by all necessary corporate action of the Company and will not
conflict with or constitute a breach of, or default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to, any contract, indenture, mortgage, loan
agreement, note lease or other instrument to which the Company is bound, or to
which any property or assets of the Company are subject.





6

 







(b)

Chardan represents, warrants and covenants to the Company as follows:




i.

Chardan is, and at all times during the term of this Agreement, duly registered
under the Securities Exchange Act of 1934, as amended, as a broker-dealer and a
member in good standing of the Financial Industry Regulatory Authority (“FINRA”)
and shall comply with all applicable federal and state laws and the rules and
regulations of FINRA.




ii.

During the term of this Agreement, Chardan will use its commercially reasonable
efforts to perform its services hereunder and Chardan will not make any
representations on behalf of the Company other than those authorized by the
Company.




iii.

The execution, delivery and performance of this Agreement by Chardan and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by  all necessary corporate action of Chardan and will not conflict
with or constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of
Chardan or any of its affiliates pursuant to any contract, indenture, mortgage,
loan agreement, note, lease or other instrument to which Chardan or any of its
affiliates is bound, or to which any property or assets of Chardan or any of its
affiliates are subject.




Section 12.

Right of First Refusal.  Upon closing of the Transaction, the Company will grant
Chardan a twelve (12) month right of first refusal to act as a lead placement
agent on any future private placement of the Company’s securities in which the
Company elects to engage a placement agent or as a lead managing underwriter on
any public offering of the Company’s securities on the same terms as stated
above in Section 2(a).  It is understood that if, during the twelve (12) month
period following the consummation of a Successful Financing, a third party
broker-dealer provides the Company with written terms with respect to a future
securities offering (“Written Offering Terms”) that the Company desires to
accept, the Company shall promptly present the Written Offering Terms to
Chardan.  Chardan shall have five (5) business days from its receipt of the
Written Offering Terms in which to determine whether or not to accept such offer
and, if Chardan declines such offer or fail to respond within such five day
period, then the Company shall have the right to proceed with such financing
with another placement agent or underwriter upon substantially the same terms
and conditions as the Written Offering Terms.




Section 13.

Information; Cooperation.  The Company will cooperate with and will furnish
Chardan with all reasonable information and data concerning the Company, the
Financing and the Transaction which Chardan deems appropriate and will provide
Chardan with reasonable access to the Company’s officers, directors, employees,
independent accountants and legal counsel.  Chardan shall not, and shall cause
any of its selected dealers not to, deliver to any prospective investors any
disclosure materials or other information concerning the Company, unless the
Company has previously consented in writing to the distribution of such
disclosure materials or information.




Section 14.

Miscellaneous.  




(a)

Any notice or communication between the parties hereto shall be sufficiently
given if sent by certified or registered mail, postage prepaid, or faxed and
confirmed if to the Company, addressed to it at: 39555 Orchard Hill Place Suite
600 Novi, MI 48375, or if to Chardan, addressed to them at: 17 State Street,
Suite 1600, New York, NY 10004. Such notice or other communication shall be
deemed to be given on the date of receipt.





7

 







(b)

This Agreement embodies the entire agreement and understanding between the
Company and Chardan and supersedes any and all negotiations, prior discussions
and preliminary and prior agreements and understandings that Chardan may have
had with the Company related to the subject matter hereof, and may be modified
only by a written instrument duly executed by each party.  This Agreement shall
inure to the benefit of and be binding upon the successors, assigns and personal
representatives of each of the parties hereto. This Agreement has been duly
authorized, executed and delivered by and on behalf of the Company and Chardan.




(c)

This Agreement shall be deemed to have been made and delivered in New York City
and shall be governed as to validity, interpretation, construction, effect and
in all other respects by the internal laws of the State of New York without
regard to principles of conflicts of law thereof.  Any and all disputes,
controversies or claims arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof, shall be finally and exclusively
resolved by arbitration in accordance with the Rules of FINRA as at present in
force. The arbitration shall take place in New York City, the State of New York.
The parties hereby submit themselves to the exclusive jurisdiction of the
arbitration tribunal in the City of New York, the State of New York under the
auspices of FINRA. To the extent permitted by law, the award of the arbitrators
may include, without limitation, one or more of the following: a monetary award,
a declaration of rights, an order of specific performance, an injunction,
reformation of the contract. The decision of the arbitrators shall be final and
binding upon the parties hereto, and judgment on the award may be entered in any
court having jurisdiction over the subject matter thereof. Each party to the
arbitration shall bear its own expenses of the arbitration (including without
limitation reasonable fees and expenses of counsel, experts and consultants).




(d)

There is no relationship of partnership, agency, employment, franchise or joint
venture between the parties.  No party has the authority to bind the other or
incur any obligation on the other’s behalf.




(e)

The Company hereby acknowledges that Chardan is not a fiduciary of the Company.
 Chardan makes no representations or warranties regarding the Company’s ability
to secure financing, whether now or in the future.




(f)

This Agreement and the rights hereunder may not be assigned by either party
(except by operation of law).




(g)

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.








8

 






Section 15.

Termination.  The term (the “Term”) of this Agreement shall commence on the date
hereof and shall end on the later of the final closing of the Financing or
Transaction; provided however that this Agreement can be terminated prior to
such time as follows: (i) thirty (30) days after receipt of written notice of
termination from either party for any reason; or (ii) immediately by either
party upon written notice of termination to the other party (the
“Non-Terminating Party) for Cause (as defined below).  “Cause” means the bad
faith, willful misconduct or gross negligence of the Non-Terminating Party or a
material breach of this Agreement by the Non-Terminating Party.  




In the event of any termination of this Agreement prior to the expiration of the
Term, this Agreement shall become null and void, except for indemnity
obligations of all parties hereunder, reimbursement for Placement Agent expenses
incurred up to the date of such termination in accordance with Section 4
hereunder and fees that may become due to Chardan under Sections 2 or 12
hereunder.  







In addition, in the event this Agreement shall be terminated in accordance with
the provisions of this Section 15 or upon expiration of this Agreement, the
sections headed “Confidential Information,” “Indemnification,” “Miscellaneous,”
“Expenses” and the “Tail” provisions set forth under Section 2(g) will survive.




Signature page follows





9

 




We are delighted to accept this engagement and look forward to working with you
on this assignment.  Please confirm that the foregoing is in accordance with
your understanding by signing and returning to us one copy of this enclosed
duplicate of this Agreement along with a share certificate of the Company’s
common stock in the amount of 125,000 shares.







Very truly yours,










CHARDAN CAPITAL MARKETS, LLC







/s/ George Kaufman

By:

______________________________

George Kaufman

Director Investment Banking










Agreed to and Accepted as of the date above







MOUNT KNOWLEDGE HOLDINGS, INC.




/s/ James D. Beatty

By:  

______________________________

Mr. James D. Beatty
Chief Executive Officer











10

 




ANNEX A




INDEMNIFICATION




The Company agrees to indemnify and hold harmless Chardan and its affiliates and
their respective officers, directors, employees, agents (including selected
dealers) and controlling persons (Placement Agent and each such person being an
“Indemnified Party”), from and against any losses, claims, damages and
liabilities, joint or several, to which such Indemnified Party may become
subject under any applicable law, or otherwise, which relate to or arise in any
manner out of any transaction, financing, or any other matter (collectively, the
"Matters") contemplated by the engagement letter of which this Annex A forms a
part  and the performance by Chardan of the services contemplated thereby, and
will promptly reimburse each Indemnified Party for all reasonable expenses
(including reasonable fees and expenses of legal counsel) as incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party and whether or not such claim, action or
proceeding is initiated or brought by or on behalf of the Company.
  Notwithstanding the foregoing, the Company shall not be liable under the
foregoing to the extent that any loss, claim, damage, liability or expense is
found in a final judgment by a court of competent jurisdiction to have resulted
solely from Placement Agent’s bad faith or gross negligence.    




The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
its security holders or creditors related to, arising out of, or in connection
with, any Matters, the engagement of Placement Agent pursuant to, or the
performance by Placement Agent of the services contemplated by, the engagement
letter, except to the extent any loss, claim, damage or liability if found in a
final judgment by a court of competent jurisdiction to have resulted solely from
Placement Agents’ bad faith or gross negligence.  




If the indemnification of an Indemnified Party provided for this letter
agreement is for any reason held unenforceable, although otherwise applicable in
accordance with its terms, the Company agrees to contribute to the losses,
claims, damages and liabilities for which such indemnification is held
unenforceable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and Placement Agents, on the other
hand, of any Matter (whether or not the Matter is consummated) or (ii) if (but
only if) the allocation provided for in clause (i) is for any reason held
unenforceable, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company, on the one hand, and Placement Agent, on the other hand, as well as any
other relevant equitable considerations. The Company agrees that for the
purposes of this paragraph the relative benefits to the Company and Placement
Agent of any contemplated Matter (whether or not such Matter is consummated)
shall be deemed to be in the same proportion that the total value paid or
received or to be paid or received by the Company as a result of or in
connection with any Matter, bears to the fees paid or to be paid to Placement
Agent under the engagement letter; provided, however, that, to the extent
permitted by applicable law, in no event shall the Indemnified Parties be
required to contribute an aggregate amount in excess of the aggregate fees
actually paid to Chardan under the engagement letter of which this Annex A is a
part.








11

 




Promptly after receipt by Placement Agent or any other Indemnified Party of any
notice of any proceeding, or the commencement of any legal action or proceeding
in respect of which indemnity may be sought against the Company, Chardan or such
other Indemnified Party shall notify the Company promptly in writing of the
receipt of any such notice or commencement of such an action or proceeding.  In
the event the Company shall be obligated under this Indemnification Annex to
indemnify Chardan and/or such other Indemnified Party, the Company may assume
and control all aspects of the defense of such proceeding, including, inter
alia, selection of counsel (which counsel shall be reasonably acceptable to
Chardan) and, subject to the next paragraph, settlement; provided, however, that
the Indemnified Parties shall have the right to retain separate counsel, but the
fees and expenses of such counsel shall be at the expense of the Indemnified
Parties, unless (i) the employment of such counsel has been specifically
authorized in writing by the Company, (ii) the Company has failed to assume the
defense and employ reasonably acceptable counsel as required above, or (iii) the
named parties to any such action (including any impleaded parties) include both
(a) the Indemnified Parties and (b) the Company, and the Indemnified Parties
shall have reasonably determined that the defenses available to them are not
available to the Company and/or may not be consistent with the best interests of
the Company or the Indemnified Parties (in which case the Company shall not have
the right to assume the defense of such action on behalf of the Indemnified
Parties); it being understood, however, that the Company shall not, in
connection with any one such action or separate, substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys for the Indemnified Parties, which firm
shall be designated in writing by Chardan.

.  

The Company agrees that it will not, without the prior written consent of
Chardan, settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding in respect of which
indemnification may be sought hereunder (whether or not Chardan or any other
Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of such Placement Agent and each other Indemnified Party
hereunder from all liability arising out of such claim, action or proceeding .




If Chardan or any other Indemnified Party is requested or required to appear as
a witness in any action brought by or on behalf of or against the Company in
which such party is not named as a defendant, the Company will reimburse Chardan
for all reasonable expenses incurred in connection with such party’s appearing
and preparing to appear as such a witness, including, without limitation, the
fees and disbursements of its legal counsel.




The provisions of this Annex A shall continue to apply and shall remain in full
force and effect regardless of any modification or termination of the engagement
or engagement letter of which this Annex A is a part or the completion of
Placement Agent’s services thereunder.











12

 


